

117 HR 5028 IH: Information Sharing And Advanced Communication Alerting Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5028IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mrs. Rodgers of Washington (for herself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Technological Advisory Council of the Federal Communications Commission to prepare a report on a 9–1–1 disability alerting system, and for other purposes.1.Short titleThis Act may be cited as the Information Sharing And Advanced Communication Alerting Act or the ISAAC Alerting Act.2.Report on 9–1–1 disability alerting system(a)In generalNot later than 18 months after the date of the enactment of this Act, the Technological Advisory Council of the Commission, in consultation with disability advocates, State 9–1–1 administrators, public safety answering point administrators and operational personnel, first responders, and providers of Next Generation 9–1–1 additional data information and emergency call handling systems, shall submit to the Commission a report that identifies the following:(1)Any rules, technical standards, protocols, or procedures necessary to implement a 9–1–1 disability alerting system.(2)Any technology or systems, including any additional data repositories or interfaces, necessary to implement a 9–1–1 disability alerting system.(3)Any barriers to implementing in a secure manner the registration and data collection process for a 9–1–1 disability alerting system.(4)Any barriers related to the secure and interoperable transmission of data from a 9–1–1 disability alerting system to public safety answering points.(5)Any barriers related to the secure and interoperable transmission of such data from public safety answering points to first responders and other public safety answering points.(6)Recommendations on how to overcome any barriers identified under paragraph (3), (4), or (5), including any necessary Federal or State legislation.(7)Recommendations on how best to inform households with which an individual with a disability is associated of the registration and data collection process for a 9–1–1 disability alerting system.(8)An estimated timeline and cost for implementation of the registration and data collection process for a 9–1–1 disability alerting system.(9)An estimated timeline and cost for nationwide implementation of a 9–1–1 disability alerting system.(10)Strategies for ensuring information in a 9–1–1 disability alerting system is and remains accurate, and any liability issues associated with the accuracy of such information.(11)The effectiveness and use by individuals of existing programs that provide similar notifications and information to first responders.(b)Transmission to CongressNot later than 3 days after receiving the report required by subsection (a), the Commission shall transmit the report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(c)DefinitionsIn this section:(1)9–1–1 disability alerting systemThe term 9–1–1 disability alerting system means a system that, in the case of a 9–1–1 call that is placed from a household or device with which an individual with a disability is associated, transmits to the public safety answering point that receives the call information in the profile of the individual created during the registration and data collection process in order to enable the public safety answering point to transmit the information to the first responders responding to the call.(2)Additional data repository or interfaceThe term additional data repository or interface means an additional data repository or interface described in the publication of the National Emergency Number Association titled NENA Standard for NG9–1–1 Additional Data and dated December 21, 2017 (or any successor publication).(3)CommissionThe term Commission means the Federal Communications Commission. (4)First responderThe term first responder means a firefighter, emergency medical services technician, public safety telecommunicator, or police officer.(5)Public safety answering pointThe term public safety answering point has the meaning given such term in section 222 of the Communications Act of 1934 (47 U.S.C. 222). (6)Registration and data collection processThe term registration and data collection process means a process that allows an individual to create, within a 9–1–1 disability alerting system, a profile associated with an individual with a disability, which shall include information with respect to whether—(A)the individual is a wandering risk; (B)the individual is nonverbal;(C)the individual will not respond to verbal instructions;(D)the individual can be combative under stress or anxiety;(E)the individual is physically limited and cannot exit the home unassisted; or(F)potential access issues exist within the home, such as locked doors or windows.